Citation Nr: 1540007	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  14-08 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for major depressive disorder.  


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2006 to November 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

In October 2011, the Veteran provided a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), as to the Lawrence and Memorial Hospital, and Worcester VA Outpatient Clinic.  The record does not reflect that VA has attempted to obtain these records, and such records have not otherwise been associated with the claims file.  The AOJ should attempt to obtain the records and associate them with the claims file upon remand.  38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Worcester Outpatient Clinic in Worcester, Massachusetts to request all records related to treatment of the Veteran.  If no records can be obtained after reasonable efforts have been made, notify the Veteran and allow her the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.  

2.  Use the signed October 2011 release form and request records from the Lawrence and Memorial Hospital related to treatment of the Veteran.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if she later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B) (West 2002 & Supp. 2013)).

3.  After completing the above, schedule the Veteran for a VA psychiatric examination to determine the nature and severity of the disability at issue.  The examiner is requested to review the Veteran's electronic claims folder in conjunction with the examination.  All indicated tests and studies must be performed.  All manifestations must be reported in detail.  To the extent possible, the examiner must distinguish manifestations of any nonservice-connected psychiatric disability from the service-connected psychiatric disability.  If such distinction can not be made, the examiner must indicate such in the report of the examination.  A Global Assessement of Functioning score must be assigned.  All associated functional impairment must be indicated.

4.  Thereafter, readjudicate the issue on appeal.  If any benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford her an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




